Per Curiam.—
The necessity of trade is the reason for the practice of allowing the book of original entries, authenticated by the plaintiff's own oath, to be read, which is an anomaly in the law of evidence. There is no necessity however, that the plaintiff should be allowed to make the charge or entry, or to commence it before the contract of sale is consummated by the delivery of the article, and sound policy requires that he should not be allowed to do so. The date in the book applies to the delivery as well as the sale. In this case, the tick only designates the delivery and that is not only without date, but in point of fact was made at a different date, though unascertained, from that on which the contract of sale was made.
Rule absolute.